DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 05/15/2022.
•	Claims 1, 8, and 15 have been amended and are hereby entered.
•	Claims 2, 10, and 20 have been canceled.
•	Claims 1, 3-9, 11-19, and 21-22 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed May 4, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 11-12, (and as was previously argued on page 10), that the claims are patent eligible because they do not fall under enumerated groupings of abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for creating accounts having spending limiting including a parent account for an account holder and child accounts for a plurality of first users, and allowing a parent to approve or cancel child accounts based on transactions that exceed spending limits.  The Specification at [0002] discloses “Primary account holders often find themselves in situations where they would like to provide financial backing for transactions made by other users, but do not necessarily want to supply those other users with the primary account holder's own account information.”  Furthermore, the Specification at [0004] discloses “Accordingly, there is a need for improved systems and methods that allow a primary account holder to financially back and manage transactions made by other users, without the need for directly linking the users to the primary account holder's own account.”  The Specification and claims focus on an improvement to the process of allowing a primary account holder to back and manage transactions made by subaccounts, which is a commercial and legal interaction of sales activities or behaviors and business relations between an account holder and a plurality first users which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Applicant further argues, on page 11, that the Office Action improperly oversimplifies the claims by looking at them generally and failing to account for the specific requirements of the claims.  The argument is not persuasive.  The Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Applicant further argues, on pages 11-12, that the claims recite several detailed steps and features that point to specific improvements in computing device capabilities.  The argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of allowing a primary account holder to financially back and manage transactions made by other users (see at least [0002]-[0004] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., allowing a primary account holder to back and manage transactions made by subaccounts, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on pages 13-15, (and as was previously argued on page 10), that the claims are integrated into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). Here, the claims recite one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to perform claim functions; a first graphical user interface (GUI) of a user device; a second GUI of the user device; and receiving data from GUIs and causing GUIs of the user device to dynamically display and update data such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0002]-[0004], disclosing “Primary account holders often find themselves in situations where they would like to provide financial backing for transactions made by other users, but do not necessarily want to supply those other users with the primary account holder's own account information… Accordingly, there is a need for improved systems and methods that allow a primary account holder to financially back and manage transactions made by other users, without the need for directly linking the users to the primary account holder's own account.”  
Applicant further argues on page 13 that the claims integrate a practical application because the claims use a computing system that include various components including “one or more processors” and “a memory” in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as whole is more than a drafting effort designed to monopolize the exception.  The argument is not persuasive.  In response to this argument, the Examiner notes, “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Applicant’s arguments on page 15, that the claimed technology provides an unconventional improvement in the communication between a system and an individual user device to confirm in real time whether to cancel a plurality of accounts, the Examiner respectfully disagrees.  As an initial matter, improving the ability to determine whether attempted transactions conducted via child VCNs satisfy a predefined limit and based on that determining either approving or obtaining a confirmation from an account holder to cancel the accounts (as described by Applicant on page 15) is not an improvement in the functioning of the computer itself or an improvement to any other technology or technological field, but rather is an improvement to a business process i.e., allowing a primary account holder to back and manage transactions made by subaccounts.  Furthermore, the claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., allowing a primary account holder to financially back and manage transactions made by other users.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: one or more processors; and a memory in communication with the one or more processors and storing instructions. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following: “These computer-executable program instructions may be loaded onto a general- purpose computer.” See [0042].
Regarding Applicant’s arguments on pages 15-17, that the claims recite significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to perform claim functions; a first graphical user interface (GUI) of a user device; a second GUI of the user device; and receiving data from GUIs and causing GUIs of the user device to dynamically display and update data.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., allowing a primary account holder to financially back and manage transactions made by other users) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Applicant further argues, on pages 16-17, that the claims involve more than performance of well-understood, routine, and conventional activities previously known in the industry.  The argument is not persuasive.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: one or more processors; and a memory in communication with the one or more processors and storing instructions. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following: “These computer-executable program instructions may be loaded onto a general- purpose computer.” See [0042].  Moreover and still using claim 1 as an example, the system of claim 1 is recited as performing the steps of receiving via a GUI user input, generating virtual card numbers (VCNs), transmitting VCNS to users; receiving a notification, determining whether transaction data falls within a limit; approve or prompt an account holder to cancel a plurality of child VCNs, and cause a GUI to dynamically update. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are each directed to a system.  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a system of organizing human activity.  Claim 1 recites receive from an account holder a selection of a first account associated with a first card number; receive, from the account holder, a request to generate a first parent virtual card number (VCN) associated with the first account, wherein the first parent VCN comprises a pseudo-random number and is different from the first card number; receive, from the account holder, one or more first limits for the first parent VCN and one or more second limits for the plurality of child VCNs; receive, from the account holder one or more first limits for the first parent VCN and one or more second limits for the plurality of child VCNs, wherein at least one or the one or more first limits comprises a total spending limit across the plurality of child VCNs; generate the first parent VCN based on the one or more first limits; generate the plurality of child VCNs that are each different from each other and are subject to the one or more first limits of the first parent VCN, and wherein each of the plurality of child VCNs is associated with the one or more second limits; transmit the plurality of child VCNs to a plurality of first users, and iteratively, until the total spending limit is reached: receive a notification associated with an attempted transaction that a first user of the plurality of first users has attempted to use a first child VCN of the plurality of child VCNs for completing a transaction, wherein the notification comprises attempted transaction data; determine whether the attempted transaction results in the total spending limit being reached; responsive to determining that the attempted transaction does not result in the total spending limit being reached: approve the attempted transaction; and display the attempted transaction data and an indication of the total spending limit not being reached; and responsive to determining that a first attempted transaction results in the total spending limit being reached: generate a prompt requesting the account holder indicate whether to cancel each child VCN of the plurality of child VCNs; display the prompt; receive a response from the account holder via the second GUI, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of child VCNs; and update based on the total spending limit being reached.  
Claim 8 recites receive, from an account holder a selection of a first account associated with a first card number to generate a first parent VCN and a plurality of child VCNs; receive one or more first limits for the first parent VCN and one or more second limits for the plurality of child VCNs; generate the first parent VCN based on the one or more first limits, wherein the first parent VCN is associated with the first account, comprises a pseudo-random number, and is different from the first card number; generate the plurality of child VCNs based on the one or more second limits, wherein the plurality of child VCNs is associated with the first parent VCN, and wherein each child VCN is different from the first parent VCN, the first card number, and each other; transmit the plurality of child VCNs to a plurality of first users; and iteratively, until a predefined limit is exceeded: receive one or more notifications that one or more first users of the plurality of first users has attempted to use one or more first child VCNs of the plurality of child VCNs for initiating one or more transactions; determine whether the one or more transactions fall within the one or more first limits and the one or more second limits; responsive to determining that the one or more transactions fall within the one or more first limits and the one or more second limits: approve the one or more transactions; and display the one or more transactions and an indication that the one or more transactions fall within the one or more first limits and the one or more second limits; and responsive to determining that a first transaction falls outside of the one or more first limits or the one or more second limits: generate a prompt requesting the account holder indicate whether to cancel each child VCN of the plurality of child VCNs; display the prompt; receive a response from the account holder via the second GUI, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of VCNs; and update based on the first transaction falling outside of the one or more first limits or the one or more second limits.
Claim 15 recites iteratively, until a limit is exceeded: receive a notification associated with an attempted transaction that a first user of a plurality of first users has attempted to use a first child virtual card number (VCN) of a plurality of child VCNs that are associated with a first parent VCN for completing a transaction, wherein the notification comprises attempted transaction data; wherein each of the plurality of child VCNs are subject to one or more first limits of the first parent VCN, are different from the first parent VCN, and are associated with one or more second limits; and wherein the first parent VCN is associated with a first account number and comprises a pseudo-random number that is different from the first account number; determine whether the attempted transaction data falls within the one or more first limits and the one or more second limits; responsive to determining that the attempted transaction data falls within the one or more first limits and the one or more second limits: approve the attempted transaction; and display the attempted transaction data and an indication that the attempted transaction falls within the one or more first limits and the one or more second limits; and responsive to determining that the attempted transaction data falls outside of the one or more first limits or the one or more second limits: deny the attempted transaction; generate a prompt requesting a user indicate whether to cancel each child VCN of the plurality of child VCNs; receive a response from the user, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of child VCNs; and update based on the denying of the attempted transaction, the user being associated with an account holder of the first account number.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for creating accounts having spending limiting including a parent account for an account holder and child accounts for a plurality of first users, and allowing a parent to approve or cancel child accounts based on transactions that exceed spending limits, which is a commercial and legal interaction of sales activities or behaviors and business relations between an account holder and a plurality first users.  The mere nominal recitation of a one or more processors; and a memory in communication with the one or more processors and storing instructions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to perform claim functions; a first graphical user interface (GUI) of a user device; a second GUI of the user device; and receiving data from GUIs and causing GUIs of the user device to dynamically display and update data are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of generating account numbers, transmitting card numbers to users, receiving a notification, determining whether an attempted transaction falls within limits, prompt a user to indicate whether to cancel child accounts, and approve attempted transaction or cancel the child accounts) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4, 13, and 21 simply further describes the technological environment.  Dependent claims 3, 5-7, 9, 11-12, 14, 16-19, and 22 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3-9, 11-19, and 21-22 is/are ineligible.

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the systems that perform the steps of: iteratively, until the total spending limit is reached… determine whether the attempted transaction results in the total spending limit being reached; responsive to determining that the attempted transaction does not result in the total spending limit being reached… cause a second GUI of the user device to dynamically display the attempted transaction data and an indication of the total spending limit not being reached; and responsive to determining that a first attempted transaction results in the total spending limit being reached: generate a prompt requesting the account holder indicate whether to cancel each child VCN of the plurality of child VCNs; cause the second GUI of the user device to display the prompt; receive a response from the account holder via the second GUI, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of child VCNs; and cause the second GUI of the user device to dynamically update based on the total spending limit being reached.
The closest art of record, US 20210334800 (“Kanwar”), discloses a method including identifying a main account and configuring virtual user accounts; configuring virtual transaction instruments, including linking each virtual transaction instrument to one of the virtual user accounts; responsive to receiving a request for authorization of a payment request made using a virtual transaction instrument, returning a successful authorization for payment request and recording a deduction in balance of the virtual user account linked to the virtual transaction instrument when the balance for virtual user account is sufficient to cover transaction amount in payment request; responsive to receiving a request for authorization of payment request made using a virtual transaction instrument, performing a settlement process; transferring, from main account, payment for the payment request when the payment request is successfully authorized.  Kanwar, however, does not teach iteratively, until the total spending limit is reached… determine whether the attempted transaction results in the total spending limit being reached; responsive to determining that the attempted transaction does not result in the total spending limit being reached… cause a second GUI of the user device to dynamically display the attempted transaction data and an indication of the total spending limit not being reached; and responsive to determining that a first attempted transaction results in the total spending limit being reached: generate a prompt requesting the account holder indicate whether to cancel each child VCN of the plurality of child VCNs; cause the second GUI of the user device to display the prompt; receive a response from the account holder via the second GUI, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of child VCNs; and cause the second GUI of the user device to dynamically update based on the total spending limit being reached, as claimed.
The closest art of record, US 20150348032 Al (“Ioveva”), discloses setting up a shared family account on a content storage system, including the creation of accounts for child family members. A computing device supports the creation of a family account using an account on the content storage system associated with an adult family member acting as a family organizer. The family organizer can designate a specific account as a purchase account for allowing other family member to purchase content from content servers associated with the content storage system. The family organizer can invite other adult family members to join the shared family account. The family organizer can create new accounts on the content storage system for child family members, and can designate access and purchase restrictions for such child family members. Family members have access to shared storage content, as well as services such as family calendar, group messaging, and device location.  Ioveva, however, does not teach iteratively, until the total spending limit is reached… determine whether the attempted transaction results in the total spending limit being reached; responsive to determining that the attempted transaction does not result in the total spending limit being reached… cause a second GUI of the user device to dynamically display the attempted transaction data and an indication of the total spending limit not being reached; and responsive to determining that a first attempted transaction results in the total spending limit being reached: generate a prompt requesting the account holder indicate whether to cancel each child VCN of the plurality of child VCNs; cause the second GUI of the user device to display the prompt; receive a response from the account holder via the second GUI, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of child VCNs; and cause the second GUI of the user device to dynamically update based on the total spending limit being reached, as claimed.
The closest art of record, US 20150134518 A1 (“Turovsky”), discloses a virtual credit number in the form of a long, randomly generated string in order to decrease the probability of an unauthorized user obtaining a valid number by means of a brute-force search.  Turovsky, however, does not teach iteratively, until the total spending limit is reached… determine whether the attempted transaction results in the total spending limit being reached; responsive to determining that the attempted transaction does not result in the total spending limit being reached… cause a second GUI of the user device to dynamically display the attempted transaction data and an indication of the total spending limit not being reached; and responsive to determining that a first attempted transaction results in the total spending limit being reached: generate a prompt requesting the account holder indicate whether to cancel each child VCN of the plurality of child VCNs; cause the second GUI of the user device to display the prompt; receive a response from the account holder via the second GUI, the response comprising an indication to cancel each child VCN of the plurality of child VCNs; responsive to receiving the response, cancel each child VCN of the plurality of child VCNs; and cause the second GUI of the user device to dynamically update based on the total spending limit being reached, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160042344 A1 (“Thimmana”) discloses a method including allowing the user to top-up the primary digital wallet with a predetermined amount by transferring a balance available in the source financial account and to create one or more secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates.
US 20130103560 A1 (“Stone”) discloses a method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices.
US 20040260653 A1 (“Tsuei”) discloses an anonymous transaction by a first party is accommodated without revealing the real identity of the first party by utilizing an alias. The alias is transmitted by a second party to the transaction to a secure database for authentication. Data is retrieved from the database based on the transmitted alias and analyzed, and an indication of authorization is returned to the second party. The alias may be a name, an alphanumeric identifier, or the like. The first party may be a child under the age of majority, and the transaction may include the use of a credit, debit, or prepaid card.
“How do random number generators work?” Stack Exchange dated September 20, 2011 https://softwareengineering.stackexchange.com/questions/109724/how-do-random-number-generators-work (hereinafter “Stack Exchange”) discloses “Random Number Generators (RNGs) are really generating pseudorandom numbers, since it's impossible to actually generate a TRULY random number… there are basically two parts of an RNG: the seed, and then the random number chosen from that seed. When you seed the RNG, you are giving it an equivalent to a starting point. That starting point then has a bunch of numbers that are "inside" of it that the program chooses from. In PHP, you can use srand() to "shuffle" the seeds, so you almost always get a different answer. You can then use rand(min, max) to go into the seed and choose a number between the min and the max, inclusive.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN E ZEER/Examiner, Art Unit 3694